IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE PARENTAL I                         No. 68694
                 RIGHTS OF D.L.S., JR., MINOR.

                 DERRICK L. S., SR.,                                        FILED
                                         Appellant,                         MAR 1 1 2016
                              vs.
                 STATE OF NEVADA DEPARTMENT
                 OF FAMILY SERVICES,
                                   Respondent.




                                       ORDER DISMISSING APPEAL
                             This is a pro se appeal from a decision of the district court to
                 deny a motion to set aside a judgment pursuant to NRCP 60(b) and
                 denying a motion for reconsideration. Eighth Judicial District Court,
                 Family Court Division, Clark County; Frank P. Sullivan, Judge.
                             Our review of the documents submitted to this court pursuant
                 to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of
                 appeal appears to be untimely filed under NEAP 4(a) because it appears
                 that it was filed before the entry of a final written judgment, and is
                 therefore of no effect. See NRAP 4(a)(1); Rust v. Clark Cty. School District,
                 103 Nev. 686, 747 P.2d 1380 (1987). Memos addressed to appellant from
                 the district court law clerk, included in the documents transmitted to this
                 court, do not constitute effective written orders of a district court.
                 Accordingly it appears that the district court has not considered or ruled
                 upon appellant's motions. We therefore conclude, without prejudice to


SUPREME COURT
        OF
     NEVADA


(0) I947A    0
                 appellant's right to file a notice of appeal from a properly entered final
                 written order, that we have no jurisdiction over this appeal, and we
                             ORDER this appeal DISMISSED.




                                                                                   J.
                                                    Douglas


                                                                                   J.




                 cc: Hon. Frank P Sullivan, District Judge, Family Court Division
                      Derrick L. S., Sr.
                      Clark County District Attorney/Juvenile Division
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


OD) 1947A    e                                        2